705 N.W.2d 398 (2005)
STATE of Minnesota, Appellant,
v.
Duane Nathaniel BARKER, Respondent.
No. A04-1453.
Supreme Court of Minnesota.
September 29, 2005.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the sentence of 36 months in prison for fifth-degree possession of a controlled substance while possessing a firearm in violation of Minn.Stat. § 152.025, subd. 2(1), 3(a) (2002) and Minn.Stat. § 609.11, subd. 5 (2002) be, and the same is, vacated and the case is remanded to the district court for imposition of the presumptive sentence for violation of section 152.025, subd. 2(1) and 3(a). A written opinion will follow.
IT IS FURTHER ORDERED that the Clerk of Appellate Courts shall immediately enter judgment.
BY THE COURT:
Sam Hanson
Associate Justice